J-S46001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DESMOND SMITH                            :
                                          :
                   Appellant              :   No. 983 EDA 2019

       Appeal from the Judgment of Sentence Entered March 1, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0010615-2016


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED JANUARY 06, 2021

      Appellant, Desmond Smith, appeals from the March 1, 2019 judgment

of sentence of 20 to 40 years’ incarceration, imposed after he was convicted

by a jury of rape (18 Pa.C.S. § 3121), involuntary deviate sexual intercourse

(“IDSI”) (18 Pa.C.S. § 3123), and sexual assault (18 Pa.C.S. § 3124.1). On

appeal, Appellant challenges the court’s denial of his pretrial motion to

suppress, the court’s rulings precluding him from presenting certain evidence,

and the discretionary aspects of his sentence. After careful review, we vacate

Appellant’s judgment of sentence and remand for a new trial.

      The trial court summarized the facts of Appellant’s case, as follows:

      On September 27, 2015, Kevin Brown, the father of complainant
      [E.M.,] was killed by masked men who came to his house in
      Montgomery County. [E.M.], who was a witness to the events,
      gave a statement to detectives on September 28, 2015. In the
      course of that statement[,] she identified Appellant as one of the
      masked men who came to her family’s home and was involved in
      the killing of her father. She also provided information about the
J-S46001-20


        August 22, 2015, sexual assault which was the subject of the
        charges in the instant trial.

        On October 2, 2015, at 6:49 a.m., Montgomery County
        [H]omicide [D]etective George Henry arrested Appellant at his
        home in Philadelphia, pursuant to an arrest warrant. The arrest
        arose from the September 27, 2015 homicide. Appellant waived
        his right to go before a judicial authority in Philadelphia and
        agreed to go straight to Montgomery County. He was taken to
        the Montgomery County Detective Bureau where he was
        intermittently interviewed by Detective Henry over the course of
        about 11 hours, starting with waiver of his Miranda[1] rights at
        8:42 a.m. and concluding around 7:51 p.m.

        During the course of questioning, Appellant was asked about the
        murder o[n] September 27, 2015, and about the August 22, 2015,
        sexual assault of [E.M]. Appellant initially denied involvement in
        either the murder or the sexual assault. By the end of the
        questioning, he confessed to both the murder and the sexual
        assault.

        Appellant and [his] co-defendant[,] Naadir Abdul-Ali[,] were tried
        in Montgomery County on the homicide. Appellant presented an
        alibi defense, including phone[-]tracking data and video evidence,
        and was acquitted. Abdul-Ali was convicted. On the day of the
        verdicts in the homicide case, [E.M.] posted on Facebook
        criticizing the alibi testimony and the acquittal, expressing her
        anger and insisting that Appellant was the person who killed her
        father and that he was wrongfully acquitted.

        At trial in this case, the Commonwealth presented evidence that
        Abdul-Ali and [E.M.] were in a romantic relationship starting in the
        summer of 2015. During that time period she met Appellant
        through Abdul-Ali, and was in his company three or four times.
        On August 22, 2015, Abdul-Ali became angry with [E.M]. While
        she was in the car with him[,] he became verbally and physically
        abusive.

        They drove to a CVS parking lot, where Abdul-Ali continued to
        physically abuse and threaten [E.M.], including putting a gun to
        the back of her head and threatening to kill her. Abdul-Ali then
        ordered [E.M.] to perform oral sex on him in the car, during which
____________________________________________


1   Miranda v. Arizona, 384 U.S. 436 (1966).


                                           -2-
J-S46001-20


      he made a video call to Appellant and displayed [E.M.] performing
      oral sex.

      Abdul-Ali then drove [E.M.] to Appellant’s house to force her to
      have sex with Appellant, despite her pleading and refusals. Once
      they arrived, he took her into Appellant’s bedroom. Abdul-Ali
      ordered [E.M.] to disrobe and perform oral sex on him and
      Appellant, then to have vaginal and anal intercourse with
      Appellant, during which she was forced to have vaginal intercourse
      with Abdul-Ali. During the course of the incident Abdul-Ali
      threatened [E.M.] with a gun and threatened or subjected her to
      physical force, including forcing the gun into her mouth.

      Appellant gave a statement in which he admitted to having oral,
      attempted anal[,] and vaginal intercourse with [E.M.], asserting
      that she had been “acting like a victim[.”]

Trial Court Opinion (TCO), 11/6/19, at 2-4 (citations to the record omitted).

      Prior to Appellant’s trial for the rape of E.M., he filed a motion to

suppress his admissions to police regarding his sexual acts with E.M.

Specifically, Appellant averred that the Miranda warnings, provided at the

start of his interrogation, did not establish that he voluntarily waived his right

to counsel and to remain silent regarding E.M.’s sexual-assault allegations.

He reasoned that the Miranda warnings, given in the morning, were too far

removed from his inculpatory statements provided in the evening. Appellant

also averred that the warnings were insufficient because they only informed

him of his rights in connection to the homicide charges, and made no mention

of E.M.’s sex-offense allegations.    On December 20, 2017, a suppression

hearing was conducted, at the close of which the court denied Appellant’s

motion to suppress his statements to police.

      Also prior to trial, the Commonwealth filed a motion to preclude

Appellant from admitting evidence that his inculpatory statements to police

                                      -3-
J-S46001-20



were coerced and false. Specifically, Appellant wished to admit alibi evidence

presented at his homicide trial — namely, surveillance video from SEPTA, and

cell phone location data — to show that his confession to being at the scene

of the murder was false. Appellant reasoned that the homicide alibi evidence

would show “that if the homicide portion of the confession was patently

unreliable, then the portions relating to the sexual assault [were] likewise

questionable[,] since they were taken on the same day, during the same

interrogation, by the same detectives.” Appellant’s Brief at 18. The trial court

ultimately granted the Commonwealth’s motion to preclude this evidence.

      In a third, pre-trial evidentiary ruling, the court denied Appellant’s

request to be permitted “to present evidence, in the form of social media

posts, that E.M. had a motive or bias to fabricate allegations against

[Appellant] — or question E.M. regarding the same — at the trial in the matter

sub judice.”   Id.   The trial court denied Appellant’s motion to admit this

evidence.

      Appellant and Abdul-Ali were tried together before a jury in December

of 2018. At the close of trial, Appellant was convicted of the above-stated

crimes. On March 1, 2019, the court sentenced him to two, consecutive terms

of 10 to 20 years’ incarceration for rape and IDSI.      His offense of sexual

assault merged for sentencing purposes.          Thus, Appellant’s aggregate

sentence is 20 to 40 years’ incarceration.      Appellant filed a timely post-

sentence motion, which the court denied. He thereafter filed a timely notice

of appeal, and he also complied with the trial court’s order to file a Pa.R.A.P.

                                     -4-
J-S46001-20



1925(b) concise statement of errors complained of on appeal. The court filed

a Rule 1925(a) opinion on November 6, 2019.

      Herein, Appellant states four issues for our review, which we reorder for

ease of disposition:

      [I.] Did the trial court err and/or abuse its discretion when it
      precluded evidence of a social media ([F]acebook) post made by
      complainant in which she exhibited extreme animosity toward
      [A]ppellant and dissatisfaction with his acquittal in a prior criminal
      case involving complainant, as that evidence is relevant to
      complainant’s bias, motive to fabricate allegations against
      defendant, and credibility generally?

      [II.] Did the trial court err and/or abuse its discretion when it
      denied [A]ppellant’s pre-trial motion to suppress a statement
      made to police investigators where: [A]ppellant waived his
      Miranda rights and provided a statement when police informed
      him that he was being charged with homicide; and, [A]ppellant
      was not re-advised of his Miranda rights, and did not waive those
      rights knowingly, intelligently, and voluntarily, when several hours
      later police began to question defendant about a separate sexual
      assault occurring on a different date than the homicide in a
      different jurisdiction?

      [III.] Did the trial court err and/or abuse its discretion when it
      precluded evidence that relates directly to the reliability (or lack
      thereof) of inculpatory statements made by [Appellant] during a
      police interrogation where the Commonwealth presented — and
      heavily relied upon — evidence of [Appellant’s] inculpatory
      statements regarding the sexual assault at trial?

      [IV.] Is the sentence imposed unduly harsh and excessive?

Appellant’s Brief at 6-7.

      Appellant first challenges the trial court’s ruling to preclude evidence of

a Facebook post that E.M. made after Appellant was acquitted of the murder

of her father. Initially, we observe that,




                                      -5-
J-S46001-20


      [t]he standard of review employed when faced with a challenge to
      the trial court’s decision as to whether or not to admit evidence is
      well settled. Questions concerning the admissibility of evidence
      lie within the sound discretion of the trial court, and a reviewing
      court will not reverse the trial court’s decision absent a clear abuse
      of discretion. Abuse of discretion is not merely an error of
      judgment, but rather where the judgment is manifestly
      unreasonable or where the law is not applied or where the record
      shows that the action is a result of partiality, prejudice, bias or ill
      will.

Commonwealth v. Young, 989 A.2d 920, 924 (Pa. Super. 2010) (citations

omitted).

      In the Facebook post sought to be admitted by Appellant, E.M. made

disparaging remarks about Appellant, and insisted that he was guilty of

murdering her father, despite his acquittal for that crime.        See TCO at 6

(quoting N.T. Trial, 12/18/18, at 15-16). Appellant wished to admit E.M.’s

Facebook post to show that she had a motive to fabricate her sexual-assault

allegations against him, in that she “sought to punish [Appellant] for her

father’s murder[,] notwithstanding the jury’s verdict….” Appellant’s Brief at

47. The trial court denied Appellant’s motion to admit E.M.’s post. It provides

the following rationale for its decision in its opinion:

      The court concluded that the posting lacked relevance and might
      lead to jury confusion. Since [E.M.] reported the rape before
      Appellant was acquitted of her father’s murder, Appellant’s
      argument that the post was necessary to show bias or motive to
      fabricate is unpersuasive. Thus, her expressive disagreement
      with the verdict or possible factual determinations in that case
      offered no probative value to the instant trial. Accordingly, the
      court properly excluded the posting as not relevant.

      Assuming, arguendo, that evidence of the post had any probative
      value, it would be far outweighed by the risk of this trial being
      subsumed by the alleged events of Appellant’s murder trial.


                                       -6-
J-S46001-20


      Appellant sought to import factual issues and assertions that
      pertained only to the murder case, and hopefully to also influence
      the jury to adopt its outcome. By contrast, the court sought to
      have this case tried on its own merits, and [to] prevent it from
      becoming a retrial of the homicide case. No curative instructions
      would have been sufficient to safeguard this case from undue jury
      confusion and prejudice.3       Accordingly, the court properly
      concluded that the contents of the posting were far more
      prejudicial than probative.
         3The expletives used in that post, while irrelevant, would
         have served only to inflame the jury.

      For whatever reason, the defense elected not to ask [E.M.] about
      her feelings regarding the acquittal, an area of inquiry which the
      court did permit, and to which the Commonwealth had agreed.
      N.T.[,] 12/18/18, [at] 19-20. Such exploration would have
      accomplished Appellant’s goal of eliciting that testimony, without
      introducing the details of the post or the homicide trial. Of course,
      if the complainant’s responses to such questioning contradicted
      her prior expressions in the post, then the court could and would
      have reconsidered its ruling on impeachment grounds.

TCO at 6-7.

      Based on the rationale set forth by the trial court, we discern no abuse

of discretion in its pre-trial ruling to preclude E.M.’s Facebook post. Therefore,

Appellant’s first issue is meritless.

      Next, Appellant challenges the court’s pre-trial ruling denying his motion

to suppress the inculpatory statements he made to police during his

interrogation on November 2, 2015.        Appellant insists that his statements

were involuntary because he was arrested and provided with Miranda

warnings pertaining only to the murder of E.M.’s father. At no point did the

interrogating detectives advise Appellant that his statements could be used

against him in prosecuting the sexual assault crimes, yet the detectives

questioned him about those offenses. Appellant also argues that the Miranda

                                        -7-
J-S46001-20



warnings, provided at 8:25 a.m., were too far removed from his confession

regarding the sexual assault of E.M., provided at or after 5:40 p.m., to

establish that his statement was voluntarily, intelligently, and knowingly

given.

       We begin by recognizing:

       An appellate court’s standard of review in addressing a challenge
       to the denial of a suppression motion is limited to determining
       whether the suppression court’s factual findings are supported by
       the record and whether the legal conclusions drawn from those
       facts are correct. Because the Commonwealth prevailed before
       the suppression court, we may consider only the evidence of the
       Commonwealth and so much of the evidence for the defense as
       remains uncontradicted when read in the context of the record as
       a whole. Where the suppression court’s factual findings are
       supported by the record, the appellate court is bound by those
       findings and may reverse only if the court’s legal conclusions are
       erroneous.     Where the appeal of the determination of the
       suppression court turns on allegations of legal error, the
       suppression court’s legal conclusions are not binding on an
       appellate court, whose duty it is to determine if the suppression
       court properly applied the law to the facts. Thus, the conclusions
       of law of the courts below are subject to plenary review.

Commonwealth v. Smith, 164 A.3d 1255, 1257 (Pa. Super. 2017) (cleaned

up).

       In addition, our Court has explained:

       A confession obtained during a custodial interrogation is
       admissible where the accused’s right to remain silent and right to
       counsel have been explained and the accused has knowingly and
       voluntarily waived those rights. The test for determining the
       voluntariness of a confession and whether an accused knowingly
       waived his or her rights looks to the totality of the circumstances
       surrounding the giving of the confession. The Commonwealth
       bears the burden of establishing whether a defendant knowingly
       and voluntarily waived his Miranda rights.


                                      -8-
J-S46001-20


       When deciding a motion to suppress a confession, the touchstone
       inquiry is whether the confession was voluntary. Voluntariness is
       determined from the totality of the circumstances surrounding the
       confession. The question of voluntariness is not whether the
       defendant would have confessed without interrogation, but
       whether the interrogation was so manipulative or coercive that it
       deprived the defendant of his ability to make a free and
       unconstrained decision to confess. The Commonwealth has the
       burden of proving by a preponderance of the evidence that the
       defendant confessed voluntarily.

Commonwealth v. Harrell, 65 A.3d 420, 433–34 (Pa. Super. 2013) (cleaned

up).

       Here, at the suppression hearing, the Commonwealth presented the

testimony of Detective Henry. N.T. Hearing, 12/20/17, at 4. He testified that

on November 2, 2015, he executed a warrant for Appellant’s arrest for the

homicide of E.M.’s father. Id. at 5. Appellant was taken into custody at his

home in Philadelphia at 6:49 a.m., and was advised that he was being arrested

for the homicide.    Id. at 5, 8.    Appellant was then transported to the

Montgomery County Detective Bureau. Id. at 6. Once there, he was given

Miranda warnings at approximately 8:25 a.m.         Id. at 9.   The Miranda

warnings were set forth on a written form, which stated that Appellant was

being investigated for homicide. Id. at 7. He was at no point notified, on the

written form or verbally by Detective Henry, that he was also suspected of

sexually assaulting of E.M. Id. Appellant signed the waiver form. Id. at 11.

       Between 9:27 a.m. and 10:56 a.m., Detective Henry recorded a formal

statement by Appellant. Id. at 12. Appellant was asked various questions,

including whether he ever had sex with E.M. Id. He denied that he did. Id.



                                     -9-
J-S46001-20



at 15.2 Detective Henry then paused Appellant’s statement from 10:56 a.m.

to 2:56 p.m.      Id.   During the four-hour break, however, Detective Henry

continued to question Appellant “off-the-record” about various topics,

including the sexual assault of E.M. Id. at 17. Appellant’s statement resumed

at 2:56 p.m., and he was questioned exclusively about E.M.’s assault

allegations until approximately 3:05 p.m. Id. at 20. During that questioning,

Appellant admitted to having oral sex with E.M. See N.T. Trial, 12/19/18, at

153.3 He also admitted that he heard Abdul-Ali tell E.M. not to tell anyone.

Id. at 154.

       At that point, another detective, disguised as a DNA lab analyst, entered

the interrogation room and falsely told Appellant that his DNA had been found

at the homicide scene. N.T. Hearing at 20. Detective Henry then paused

Appellant’s statement from 3:35 p.m. until 5:39 p.m. Id. at 23. During that

break, Appellant was again questioned “off the record” about various topics,
____________________________________________


2Detective Henry testified that he questioned Appellant about the sex offenses
against E.M. to establish Appellant’s “relationship with the co-defendant and
also if he knew the [homicide] victim or the victim’s daughter[, E.M.]” Id. at
22.
3 We recognize that in In re L.J., 79 A.3d 1073, 1087 (Pa. 2013), our Supreme
Court held that our scope of review from a suppression ruling is limited to the
evidentiary record that was created at the suppression hearing. Here,
Appellant’s full statement was admitted into evidence at the suppression
hearing. See N.T. Hearing at 31. However, it was not read into the record
during Detective Henry’s testimony in that proceeding, as it was during the
detective’s trial testimony. Because Appellant’s statement is not contained in
the certified record before us on appeal, we refer to Detective Henry’s trial
testimony to discern the contents of Appellant’s statement to police. This does
not violate the rule announced in In re L.J., as the trial court had Appellant’s
full statement before it when ruling on his suppression motion.

                                          - 10 -
J-S46001-20



including the sexual assault of E.M. Id. at 23, 25. When the formal statement

resumed at 5:39 p.m., the first questions asked by Detective Henry were

about the sexual offenses alleged by E.M. Id. at 25. Appellant at some point

thereafter admitted that he had vaginal intercourse with E.M., and that he had

attempted to have anal intercourse with her, as well. N.T. Trial, 12/19/18, at

158.

       At the close of the suppression hearing, the trial court denied Appellant’s

motion to suppress his statements about the sexual offenses committed

against E.M. Notably, however, the court offered no factual findings, nor any

clear legal determinations. Instead, the court stated only the following:

       THE COURT: I’ll be as specific as I can. I’ll deny the motion to
       suppress in that Miranda … has taken us so many directions. I
       know what I’m looking for as far as [Appellant’s] not being advised
       what he’s questioned about. I understand [what] that means. I
       guess it’s a pointed issue. When he starts saying someone is given
       a statement [and] that they have weighed their rights and want
       to speak and take the train down the track. I’m not ready to find
       those facts here, … and I deny the motion at this time.

Id. at 37.4

       Appellant now contends that the trial court’s ruling to admit his

inculpatory statements was error. He insists that his statements regarding

the sex offenses committed against E.M. were involuntary because the

____________________________________________


4 The judge who presided over the suppression hearing later left the bench
and a different judge presided over the subsequent pre-trial motions and
Appellant’s trial. Thus, in the court’s Rule 1925(a) opinion, it offers no
discussion of this issue, simply referring this Court to the portion of the record
containing the above-quoted ruling by the suppression judge. See TCO at 4
n.2.

                                          - 11 -
J-S46001-20



Miranda warnings provided by Detective Henry made no mention of those

offenses and pertained solely to the homicide crime. Additionally, he claims

that the warnings were stale and too far removed from his inculpatory

statements to support their voluntariness.    In support of his arguments,

Appellant relies primarily on two cases, Commonwealth v. Riggins, 304

A.2d 473 (Pa. 1973), and Commonwealth v. Wideman, 334 A.2d 594 (Pa.

1975). In Riggins, our Supreme Court explained:

     There is no prophylactic rule that a suspect must be re[-]warned
     of his constitutional rights each time custodial interrogation is
     reviewed. Instead, we must view the totality of circumstances in
     each case to determine whether such repeated warnings are
     necessary.

     Pertinent to such an inquiry are the length of time between the
     warnings and the challenged interrogation, whether the
     interrogation was conducted at the same place where the
     warnings were given, whether the officer who gave the warnings
     also conducted the questioning, and whether statements obtained
     are materially different from other statements that may have been
     made at the time of the warnings.

Riggins, 304 A.2d at 477-78 (quoting Commonwealth v. Bennett, 282 A.2d

276, 280 (Pa. 1971)).

     The Riggins Court ultimately held that the police in that case had been

required to re-advise Riggins of his Miranda rights, based on the following

circumstances:

     Seventeen hours elapsed between [Riggins’] initial Miranda
     advisement and his oral confession; the warnings were given in
     the police car, while the interrogation was conducted at the Police
     Administration Building in downtown Philadelphia; the officers
     who gave the warnings had no further contact with [Riggins] once
     he arrived at the Administration Building and the questioning
     began…[; and] the oral confession was obviously ‘materially

                                   - 12 -
J-S46001-20


      different’ from the denials [Riggins] had given, regarding the
      robbery and murder, for the 17 hours preceding its elicitation.

Id. at 478.

      Analyzing the Bennett factors several years later in Wideman, the

Court again concluded that officers should have re-advised Wideman of his

constitutional rights. There, twelve hours had elapsed between the Miranda

warnings and Wideman’s confession; the warnings and confession occurred in

different rooms of the Police Administration Building; the officers that provided

Wideman’s Miranda warnings were not present when he confessed; there

was a material difference between the statements that Wideman made in the

morning after the Miranda warnings were provided and his confession

provided that evening; and the continuity of the interrogation was broken on

several occasions, including when Wideman was permitted to sleep for 3½

hours. Wideman, 334 A.2d at 599. Accordingly, the Wideman Court held

that Wideman “should have been re[-]advised of his Miranda rights prior to

the interrogation session during which the complained of statement was

elicited.” Id. Because he was not, his confession was inadmissible. Id.

      Here, we again stress that the suppression court made no factual

findings or legal determinations regarding the Bennett factors, despite that

Appellant argued that those considerations warranted the suppression of his

statements to police. See Motion to Suppress, 6/28/17, at 3; N.T. Hearing at

32-34. Indeed, the court offered no coherent reason for its decision to deny

Appellant’s suppression motion.     After carefully reviewing the record and

pertinent case law, we must conclude that the court erred.

                                     - 13 -
J-S46001-20



      Initially, from Detective Henry’s testimony, it is clear that two of the

Bennett factors weigh in favor of a conclusion that Appellant did not need to

be re-Mirandized prior to his inculpatory statements: Appellant was provided

Miranda warnings and interrogated in the same room, and Detective Henry

both advised Appellant of his rights and ultimately recorded Appellant’s at-

issue statements.    However, other circumstances in this case lead us to

conclude that Appellant should have been re-informed of his constitutional

rights.

      First, just over six hours had passed between Appellant’s Miranda

warnings and his first inculpatory statements, made at or after 2:56 p.m.

Over nine hours had elapsed between the warnings and his admissions made

at or after 5:39 p.m. While not as long as the spans of time in Riggins or

Wideman, the time between the warnings and admissions in this case is

nonetheless significant, and longer than other cases where our Supreme Court

has held that re-warning was unnecessary. See Commonwealth v. Jones,

386 A.2d 495, 498 (Pa. 1978) (finding warnings were not stale when an

incriminating statement was given three hours after warnings, warnings were

given in the same room, and the same warning officers conducted the

interview); Commonwealth v. Gray, 374 A.2d 1285, 1289 (Pa. 1977)

(holding that warnings were not stale when given a little over two hours before

the incriminating statement, warnings were given in the same room, and a

statement made just after the warnings did not materially differ from the latter

statement sought to be suppressed); Bennett, 282 A.2d at 280 (deeming

                                     - 14 -
J-S46001-20



warnings not stale where they were given just under five hours before the

interrogation, the defendant was only moved a distance of a few miles, and,

while the statement was given to an officer other than the warning officer, it

was substantially similar to the defendant’s earlier statement just after the

warnings were given).

      Second, while Appellant initially denied any sexual contact with E.M.

when the interrogation began, he offered a materially different statement six

hours later when he admitted to having oral intercourse with E.M. Then, nine

hours after his initial denial of sex with E.M., he confessed to having vaginal

and attempted anal sex with her.

      Third, there are other circumstances in this case that convince us that

the continuity of Appellant’s interrogation was broken and new Miranda

warnings were required. See Commonwealth v. Scott, 752 A.2d 871, 875

(Pa. 2000) (stating that the Bennett factors, “though not mandatory, guide

us in determining whether there has been a ‘clear continuity of interrogation’”)

(citation omitted). For instance, there were lengthy breaks during the taking

of Appellant’s written statement, during which he was questioned ‘off-the-

record’ about ‘various topics,’ including the sexual assault of E.M. and her

father’s murder. In addition, Appellant’s formal statement was interrupted

when an officer, dressed as a lab technician, entered the interrogation room

to falsely inform Appellant that his DNA had been located at the scene of E.M.’s

father’s murder. These breaks in the taking of Appellant’s formal statement




                                     - 15 -
J-S46001-20



support that there was no continuity in the interrogation regarding E.M.’s

sexual assault allegations.

      Another factor supporting a conclusion that Appellant should have been

re-Mirandized is the fact that the Miranda warnings he was provided

pertained only to the homicide. Detective Henry admitted that Appellant was

never informed he was a suspect in the sexual assault of E.M., or advised of

his constitutional rights as they pertained to those crimes.     Nevertheless,

Appellant was specifically questioned about his sexual conduct with E.M.

during his formal statement.

      We disagree with the Commonwealth’s position that the homicide and

sexual assault of E.M. were sufficiently similar so as to notify Appellant that

he would likely be questioned about both. This Court has declared that:

      The Pennsylvania courts, in interpreting Miranda, have held that,
      in order for an accused to exercise his Miranda rights
      intelligently, he must have knowledge of the particular
      transaction under investigation. This does not mean that the
      accused need know the technicalities of the offense or every
      conceivable consequence which might flow from a Miranda
      waiver, but he does have a right to know of the general nature of
      the incident giving rise to the investigation.

Commonwealth v. Brown, 491 A.2d 189, 190–91 (Pa. Super. 1985)

(emphasis added).     Here, aside from being serious, violent offenses, the

sexual assault crimes committed against E.M. are not of the same general

nature as the homicide of her father. Moreover, the crimes occurred weeks

apart and in different counties. Specifically, the sexual offenses committed

against E.M. took place in August at Appellant’s home in Philadelphia, while


                                    - 16 -
J-S46001-20



the homicide occurred five weeks later in Montgomery County at E.M.’s

father’s home. Based on these differences, we conclude that Appellant’s being

Mirandized regarding the homicide crime was not sufficient to notify him of

his rights regarding the sex offenses committed against E.M.

      In sum, based on the totality of the circumstances surrounding

Appellant’s interrogation, we conclude that the Miranda warnings provided to

him were not sufficient to demonstrate the voluntariness of his inculpatory

statements regarding the sexual assault of E.M. Appellant was not informed

that he was being investigated for those crimes, or notified of his constitutional

rights regarding them.    Six and nine hours elapsed between the warnings

being provided and his inculpatory statements.        Over the course of those

hours, there were lengthy breaks in the taking of Appellant’s statement,

during which the questioning went back and forth between the homicide and

the sexual assault allegations.    Appellant’s statements materially changed

from his initially denying any sexual contact with E.M., to his admitting that

he had oral sex with her, to his finally claiming that he had vaginal and

attempted    anal   intercourse   with   her.   Given   the   totality   of   these

circumstances, we cannot conclude that Appellant knowingly and intelligently

waived his constitutional rights and provided voluntary statements to police

regarding the sexual assault of E.M.        Therefore, the trial court erred by

denying Appellant’s motion to suppress, and a new trial without the admission

of his inculpatory statements is required.




                                     - 17 -
J-S46001-20



       In Appellant’s next issue, he contends that the trial court erred in

granting the Commonwealth’s pretrial motion to preclude him from presenting

the alibi evidence from his homicide trial, i.e., the SEPTA surveillance video

and cell location data. According to Appellant, this evidence “indicated that

his confession to being at the scene of the murder was false, unreliable, and

coerced” and would therefore cast doubt on the reliability of his inculpatory

statements regarding the sexual assault of E.M. Appellant’s Brief at 41. The

trial court granted the Commonwealth’s motion to preclude this alibi evidence

for the homicide, explaining that it was not necessary because “the jury had

… been informed that Appellant was acquitted of the murder after presenting

alibi evidence.” TCO at 8 (citing N.T. Trial, 12/19/18, at 160-61, 207).

       We need not determine whether the court’s evidentiary ruling was

erroneous, as we are granting Appellant a new trial at which his inculpatory

statements will not be admitted. Therefore, he will not need to admit the at-

issue alibi evidence for the purpose of challenging the veracity of his now-

suppressed statements to police.5

       Finally, Appellant challenges the discretionary aspects of the sentence

imposed by the court. Because we are affording Appellant a new trial, his

judgment of sentence is hereby vacated. Therefore, we need not address the

merits of his sentencing challenge.



____________________________________________


5We express no opinion on the admissibility of that evidence for any other
purpose.

                                          - 18 -
J-S46001-20



     Judgement of sentence vacated.        Case remanded for a new trial

consistent with this memorandum. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/6/2021




                                  - 19 -